Name: 78/905/EEC: Council Decision of 30 October 1978 appointing a member and an alternate member of the Advisory Committee on Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-11-11

 Avis juridique important|31978D090578/905/EEC: Council Decision of 30 October 1978 appointing a member and an alternate member of the Advisory Committee on Vocational Training Official Journal L 318 , 11/11/1978 P. 0068 - 0068****( 1 ) OJ NO 190 , 30 . 12 . 1963 , P . 3090/63 . ( 2 ) OJ NO L 91 , 12 . 4 . 1968 , P . 26 . COUNCIL DECISION OF 30 OCTOBER 1978 APPOINTING A MEMBER AND AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 78/905/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 18 DECEMBER 1963 LAYING DOWN THE RULES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 1 ), AS AMENDED BY DECISION OF 9 APRIL 1968 ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING THE MEMBERS AND ALTERNATES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING FOR THE PERIOD ENDING 15 OCTOBER 1980 , WHEREAS THE COUNCIL DECIDED ON THAT OCCASION TO APPOINT A PERSON TO FILL A MEMBER ' S SEAT AVAILABLE TO A NATIONAL OF IRELAND IN THE TRADES UNION CATEGORY ; HAVING REGARD TO THE PROPOSAL SUBMITTED BY THE IRISH GOVERNMENT ON 17 OCTOBER 1978 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR H . O ' SULLIVAN IS HEREBY APPOINTED A MEMBER AND MR C . DEVINE AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING FOR THE REMAINDER OF THE COMMITTEE ' S TERM OF OFFICE , WHICH RUNS UNTIL 15 OCTOBER 1980 . DONE AT LUXEMBOURG , 30 OCTOBER 1978 . FOR THE COUNCIL THE PRESIDENT O . VON LAMBSDORFF